DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The 35 USC 112 rejections of claim 1, 9, 19 have been withdrawn.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to the references as used in the current rejection.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1-3, 9-11 rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Fay, III (4549671).
In regards to claim 1, Fay discloses a door assembly comprising: 
a double-acting hinge having a first link (Fig. 5A ref. 120), a second link (ref. 66) coupled to the first link by a first pin (ref. 42) for pivoting movement relative to the first 
a first door section coupled to the first link (ref. 34); 
a second door section coupled to the second link (ref. 40); and 
a third door section coupled to the third link (ref. 10), 
wherein the first, second, and third door sections are aligned with one another when the door assembly is in a closed position (as seen in Fig. 5A), and the, second door section is rotatable relative to the first door section (as seen in Fig. 5C, movement of ref. 40 in relation to ref. ref. 34) and the third door section is rotatable relative to the second door section to move the door assembly to an opened position displaced from the closed position (as seen in Fig. 5B ref. 10 movement in relation to ref. ref. 40).

In regards to claim 2, Fay discloses the door assembly of claim 1, wherein the third door section rotates at least about 150 degrees between the closed and opened positions (Fay, as seen in Fig. 5A and 5C position of ref. 10).

In regards to claim 3, Fay discloses the door assembly of claim 2, wherein the third door section rotates through a range of about 150 degrees and about 180 degrees between the closed and opened positions (Fay, as seen in Fig. 5A and 5C position of ref. 10).

Independent claim 9 is of similar scope as claim 1 and is similarly rejected with the Fay reference.

Claim 10 is of similar scope as claim 2 and is similarly rejected using the Fay reference.

Claim 11 is of similar scope as claim 2 and is similarly rejected using the Fay reference.

Claim 8, 17 rejected under 35 U.S.C. 103 as being unpatentable over Fay in view of Hoffman (571133).
In regards to claim 8, Fay discloses the door assembly of claim 1, but does not expressly disclose: further comprising one or more springs engaged with the first, second, and third links, wherein the one or more springs bias the first, second, and third door sections toward the opened position.
Hoffman teaches a spring engaged with a hinge pin which biases the hinge into an open position (line 10 hold the door in either is closed or open position).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Fay with Hoffman by providing one or more springs engaged with the first, second, and third links, wherein the one or more springs bias the first, second, and third door sections toward the opened position in order to bias the door assembly to the open position to remain out of the way during use.
Further, It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the biasing spring for the first, second and third links, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

In regards to claim 17, Fay as combined discloses the door assembly of claim 9, but does not expressly disclose: one or more springs engaged with the first, second, and third links, wherein the one or more springs bias the first, second, and third door sections toward the opened position.
Hoffman teaches a spring engaged with a hinge pin which biases the hinge into an open position (line 10 hold the door in either is closed or open position).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Fay with Hoffman by providing one or more springs engaged with the first, second, and third links, wherein the one or more springs bias the first, second, and third door sections toward the opened position in order to bias the door assembly to the open position to remain out of the way during use of door.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the biasing spring for the first, second and third links, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Claim 18 rejected under 35 U.S.C. 103 as being unpatentable over Fay view of Price et al (2730394).
In regards to claim 18, Dazet discloses the door assembly of claim 17, but does not expressly disclose: further comprising one or more latches coupled to the third door section and configured to engage with the airframes to hold the door assembly in the closed position at the selection of an operator.
Price teaches one or more latches coupling to a panel to the airframe (Fig. 1 comprising refs. 4 and 5 at least).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Fay with Price by providing one or more latches coupled to the third door section and configured to engage with the airframe in order to allow access to equipment behind the third door section for repair or replacement.

Allowable Subject Matter
Claim 19-20 allowed.

Claim 4-7, 12-16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICENTE RODRIGUEZ whose telephone number is (571)272-4798.  The examiner can normally be reached on M-TH 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA HUSON can be reached on 571-270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/V.R./Examiner, Art Unit 3642                                                                                                                                                                                                        

/MEDHAT BADAWI/Primary Examiner, Art Unit 3642